Citation Nr: 1047287	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-32 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
March 1984 to June 1985.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated September 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Because the Board has granted service connection for right ear 
hearing loss, the issue of a compensable initial rating for left 
ear hearing loss has become entitlement to a compensable initial 
rating for bilateral hearing loss.

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.

2.  The Veteran experienced worsening of hearing loss in the 
right ear in service.  

3.  The Veteran currently has hearing loss in the right ear to an 
extent recognized as a disability for VA purposes.

4.  The Veteran's current right ear hearing loss is etiologically 
related to exposure to acoustic trauma in service.

5.  For the entire initial rating period, audiometric testing has 
revealed, at worst, average puretone threshold of 58 and 76 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 36 and 96 percent speech 
recognition in the left ear.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for right ear hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).  

2.  The criteria for a compensable rating for bilateral hearing 
loss have been not been met for any period of initial rating 
appeal.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely April 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  The notice included provisions for 
disability ratings and for the effective date of the claim.

Concerning the appeal for a higher (compensable) initial rating 
for bilateral hearing loss, because it is an appeal that arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for left ear hearing 
loss, no additional notice is required for that issue.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have held that, once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate her 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other treatment records identified by the Veteran.  VA provided 
the Veteran with compensation examinations in July 2008 and 
August 2010.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be presumed for certain 
chronic diseases, such as sensorineural hearing loss, that are 
manifested to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which she served, her military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a) (2010); see also 38 
U.S.C.A. § 1154 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

First addressing the question of current disability, the Board 
finds that the Veteran has right ear hearing loss "disability" 
according to VA disability compensation regulation 38 C.F.R. 
§ 3.385.  The evidence includes a February 2008 private 
audiological examination report, which reflects puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 40, 40, 55, 50, and 50 decibels, 
respectively, with an average puretone threshold of 48.75 
decibels.  

The February 2008 private audiogram results were provided in 
graph form, and the Board has depicted the numerical results from 
the graph as shown above.  See Kelly, 7 Vet. App. at 474 (noting 
that, because interpreting results from an audiometric graph 
involves fact finding, the Court is precluded from engaging in 
such fact finding in the first instance, and remanding in part 
because the Board did not discuss the results of the private 
audiometric testing); see also Savage, No. 09-4406 (noting the 
Board may interpret results from a private audiometric graph, if 
it felt it had the expertise, and holding that the Board may not 
ignore such private audiometric test results that are of record).  
However, these testing results are inadequate for VA rating 
purposes because there is no indication the private audiologist 
used the Maryland CNC for speech discrimination testing as 
required by VA regulation.  38 C.F.R. § 4.85(a).

On July 2008 VA audiological examination, puretone thresholds at 
the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 35, 50, 55, 55, and 70 decibels, respectively, 
with an average puretone threshold of 58 decibels.  The speech 
recognition score for the right ear was 76 percent.  In August 
2008, on private audiological examination, puretone thresholds at 
the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 60, 55, 60, 45, and 65 decibels, respectively, 
with an average puretone threshold of 56 decibels.  The speech 
recognition score for the right ear was 88 percent.  In August 
2010, on VA audiological examination, puretone thresholds at the 
test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 25, 40, 40, 50, and 60 decibels, respectively, 
with an average puretone threshold of 47.5 decibels.  The speech 
recognition score for the right ear was 100 percent.

The VA and private audiological examination results of record 
clearly establish hearing loss disability in the right ear as 
defined in 38 C.F.R. § 3.385.  As current hearing loss disability 
of the right ear is demonstrated, the remaining questions are 
whether the Veteran was exposed to loud noises in service or 
other in-service injury or disease, and whether the current right 
ear hearing loss disability is related to that noise exposure. 

On the question of in-service injury or disease, the Board finds 
that the Veteran is shown to have been exposed to acoustic trauma 
to the right ear in service.  In February 2008, the Veteran filed 
a claim of service connection for bilateral hearing loss.  See 
February 2008 VA Form 21-526.  In the September 2008 Notice of 
Disagreement (NOD), the Veteran wrote that during service she was 
exposed to consistent noise from the continuous roar of jet 
engines.  She reported that her office was adjacent to the runway 
at Luke Air Force Base in Arizona and that the noise exposure 
during that time caused her hearing loss.  She also wrote that 
she was not given any type of hearing protection and was required 
to walk out to different parts of the flight line to carry out 
her job assignments.  

On entrance examination in March 1983, puretone thresholds, at 
the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 15, 25, 15, 20, and 35 decibels, respectively.  
On service audiological examination, in October 1984, puretone 
thresholds at the test frequencies of 500, 1000, 2000, and 4000 
Hertz in the right ear were 20, 35, 30, and 50 decibels, 
respectively.  The examiner opined that the Veteran suffered from 
conductive hearing loss.  On service audiological examination, in 
November 1984, puretone thresholds at the test frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 
5, 25, 30, and 55 decibels, respectively.  On service 
audiological examination, which is undated, puretone thresholds 
at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the 
right ear were 5, 35, 30, and 50 decibels, respectively.  The 
Board notes that the October 1984, November 1984, and undated 
audiological examinations were provided in graph form, and the 
Board has depicted the numerical results from the graph as shown 
above.  See Savage, supra.  

The Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 
(1993).  Therefore, the evidence of record demonstrates hearing 
loss while in service.

Although the Veteran was not specifically diagnosed with hearing 
loss of either ear in active service, the Board notes that the 
absence of service treatment records showing in-service evidence 
of hearing loss is not fatal to the claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to service, 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley 5 Vet. App. at 159.  

The Board further finds that the weight of the competent evidence 
is at least in relative equipoise on the question of whether the 
Veteran's current right ear hearing loss disability is related to 
exposure to acoustic trauma in service.  Although the Veteran was 
not specifically diagnosed with hearing loss disability of the 
right ear in active service, such was not required.  The evidence 
of record demonstrates acoustic trauma in service, and some 
worsening of hearing loss in the right ear during service, as 
reflected by higher puretone thresholds for specific frequencies 
in both the right and left ear at service separation.  The Board 
finds that such audiometric threshold increases in hearing loss 
at various frequencies in the right ear during service reflects 
evidence of "chronic" symptoms of right ear hearing loss in 
service, as contemplated by 38 C.F.R. § 3.303(b).  With chronic 
disease as such in service, "subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes."  38 C.F.R. § 3.303(b). 

The weight of the competent evidence is at least in relative 
equipoise on the question of whether the Veteran's right ear 
hearing loss disability is related to exposure to acoustic trauma 
in service.  The evidence weighing in favor of the Veteran's 
claim includes statements by the Veteran, as well as service and 
post-service treatment records that document hearing problems.  
An October 1984 service audiological examination shows worsening 
of hearing loss during service.

In a July 2008 VA audiological examination report, the VA 
examiner could not provide an opinion as to whether the Veteran's 
current hearing loss was at least as likely as not that bilateral 
hearing loss was related to treatment received in service.  In an 
August 2008 addendum, the examiner opined that it was at least as 
likely as not that the Veteran's left ear hearing loss and 
tinnitus were related to treatment in service, but could not give 
a definite diagnosis of hearing loss in the right ear.  

In an August 2010 VA audiological opinion, which weighs against 
the Veteran's claim, the examiner opined that the Veteran's 
current right ear hearing loss was not likely related to the 
exposure to noise in service, reasoning that the Veteran had 
conductive hearing loss, while hearing loss as the result of 
noise exposure is manifested by sensorineural hearing loss.  The 
examiner did not opine on the etiology of the Veteran's current 
conductive hearing loss.

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

The July 2008 VA audiological opinion and August 2008 addendum 
are not probative on the issue of whether the Veteran's current 
right ear hearing loss is related to active service.  Medical 
evidence that is speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The negative August 2010 VA audiological opinion was reportedly 
based upon a review of service treatment (medical) records; 
however, the fact of worsening of hearing loss in service, which 
is reflective of "chronic" symptoms of hearing loss in service, 
as indicated by elevated audiometric threshold test scores at the 
October 1984 service audiology examination, was not noted or 
considered in the August 2010 VA opinion.  The opinion also did 
not review any of the private medical records that were of record 
at the time of the examination.  Because these significant facts 
were not considered, the probative value of the August 2010 VA 
opinion is diminished.  

Such evidence of increased auditory thresholds during service is 
analogous to "chronic" hearing loss during service under 
38 C.F.R. § 3.303(b), and shows some worsening of right ear 
hearing during service.  The weight of the evidence shows 
permanent right ear hearing loss during service  See 38 C.F.R. 
§ 3.303(b) (with chronic disease in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are to be service connected).

For these reasons, the Board finds that the weight of the 
competent evidence is at least in relative equipoise on the 
question of whether the Veteran's right ear hearing loss 
disability is related to exposure to acoustic trauma in service.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for right ear hearing 
loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Initial Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2010).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance 
where the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  In view of the 
number of atypical instances it is not expected, especially with 
the more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 (2010).  
  
The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2010).  

The Veteran has challenged the initial disability rating assigned 
to her service-connected left ear hearing loss by seeking 
appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.  When 
evaluating hearing loss in only one ear utilizing the percentage 
evaluation from 38 C.F.R. § 4.85, Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation for 
hearing impairment of I. 38 C.F.R. § 4.85(f) (2009).

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2010), the rating may be based 
solely on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater, or when the puretone threshold at 1000 Hertz 
is 30 decibels or less and the threshold at 2000 Hertz is 70 
decibels or more.  38 C.F.R. § 4.86(a), (b).

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against 
appeal for a higher (compensable) initial disability rating for 
any period.  For the initial rating period, audiometric testing 
has revealed, at worst, average puretone threshold of 58 with 76 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 36 with 96 percent speech 
recognition in the left ear.  For the entire initial rating 
period, the service-connected bilateral hearing loss was at worst 
Level IV hearing acuity in the right ear and Level I hearing 
acuity in the left ear, which results in a noncompensable (0 
percent) disability rating under Table VII for the entire period.  
See 38 C.F.R. § 4.85.

The evidence includes a February 2008 private audiological 
examination report, which reflects puretone thresholds at the 
test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left 
ear were 20, 25, 20, and 30 decibels, respectively, with an 
average puretone threshold of 23.75 decibels.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 40, 55, 50, and 50 decibels, 
respectively, with an average puretone threshold of 48.75 
decibels.  

The February 2008 private audiogram results were provided in 
graph form, and the Board has depicted the numerical results from 
the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing); see also Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may 
interpret results from a private audiometric graph, if it felt it 
had the expertise, and holding that the Board may not ignore such 
private audiometric test results that are of record).  

In July 2008, on VA audiological examination, puretone thresholds 
at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the left ear were 30, 30, 30, and 45 decibels, respectively, with 
an average puretone threshold of 34 decibels.  The speech 
recognition score for the left ear was 100 percent.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 50, 55, 55, and 70 decibels, 
respectively, with an average puretone threshold of 58 decibels.  
The speech recognition score for the right ear was 76 percent.  
The examiner noted that the Veteran's reported situation of 
greatest difficulty was difficulty with hearing background noise 
and balance.  

Using Table VI, applying the results from the July 2008 audiology 
examination, the hearing impairment is Level IV in the right ear 
and Level I in the left ear.  This results in a noncompensable (0 
percent) disability evaluation under Table VII.  See 38 C.F.R. 
§ 4.85. 

In August 2008, on private audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 35, 30, 35, and 45 decibels, 
respectively, with an average puretone threshold of 36 decibels.  
The speech recognition score for the left ear was 96 percent.  
Puretone thresholds at the test frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 55, 60, 45, and 65 decibels, 
respectively, with an average puretone threshold of 56 decibels.  
The speech recognition score for the right ear was 88 percent.  

Using Table VI, applying the results from the August 2008 private 
audiology examination, the hearing impairment is Level II in the 
right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

In August 2010, on VA audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 15, 10, 15, and 30 decibels, 
respectively, with an average puretone threshold of 17.5 
decibels.  The speech recognition score for the left ear was 96 
percent.  Puretone thresholds at the test frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 40, 40, 50, and 
60 decibels, respectively, with an average puretone threshold of 
47.5 decibels.  The speech recognition score for the right ear 
was 100 percent.  The examiner noted that the Veteran's reported 
situation of greatest difficulty was difficulty with hearing on 
the telephone and difficulty understanding conversation in 
background noise.  

Using Table VI, applying the results from the August 2010 VA 
audiology examination, the hearing impairment is Level I in the 
right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

The VA and private audiology examination reports of record show 
that for the entire period of initial rating appeal the Veteran 
has, at worst, Level I hearing acuity in the left ear and Level 
IV hearing acuity in the right ear.  The Veteran's level of 
hearing loss disability, as reflected by audiometric test scores 
and speech recognition test scores, does not establish 
entitlement to a higher (compensable) rating for bilateral 
hearing loss for any period.  The rating of hearing loss 
disability involves the mechanical application of the rating 
schedule to numeric designations assigned to official audiometric 
results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for a higher 
(compensable) initial rating for bilateral hearing loss must be 
denied.  The Board has considered the doctrine of affording the 
Veteran the benefit of the doubt; however, as the preponderance 
of the evidence is against a higher (compensable) initial rating 
for the entire initial rating period on appeal, the record does 
not demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the July 2008 VA 
examiner specifically addressed the functional effects caused by 
the Veteran's bilateral hearing loss disability, by noting that 
the Veteran's situation of greatest difficulty was hearing 
background noise and balance.  The August 2010 VA examiner 
specifically addressed the functional effects caused by the 
Veteran's bilateral hearing loss disability, by noting that the 
Veteran's situation of greatest difficulty was hearing on the 
telephone and difficulty understanding conversation in background 
noise.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, unlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra-schedular rating is 
warranted.  VA's policy requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application.  Martinak, 21 Vet. App. 
at 455.  

Additionally, the Veteran has not submitted any statements to the 
effect that the service-connected bilateral hearing loss has 
caused any effect on occupational functioning or daily activities 
aside from the comments made to the VA examiners.  For these 
reasons, the Board finds that the functional effects of the 
bilateral hearing loss disability are adequately addressed by the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered 
the complaints of difficulty with hearing on the telephone and 
difficulty understanding conversation in background noise, which 
is associated with the service-connected hearing loss.  The 
schedular rating criteria specifically provides for ratings based 
on all levels of hearing loss, including exceptional hearing 
patterns which are not demonstrated in this case, and as measured 
by both audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that 
recognizes such an inability to understand certain words in 
conversation.  For these reasons, the Board finds that the 
schedular rating criteria in this case are adequate to rate the 
Veteran's 


bilateral hearing loss.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's 
disability, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right ear hearing loss is granted.

A higher (compensable) initial rating for bilateral hearing loss 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


